Mr. Justice Brown delivered the opinion of the court. While we must not be considered as indorsing the position taken by the appellant, that we are bound in this cause by the decision and opinion of the Branch Appellate Court of this District in Davis v. Abstract Construction Company, 121 Ill. App. 121, it is not, in the view we take of the present suit, necessary, that we should depart in any respect from the propositions of law or the construction of the statutes laid down in that ease. This, however, is not the same case, nor a case even between the same parties. The decisions cited to us—Ward v. Johnson, 5 Ill. App. 30; Wilson v. Carlinville, 87 Ill. App. 364; Garrett v. Pierce, 84 Ill. 31; Fry v. Radzinski, 121 Ill. App. 303; Pease v. Ditto, 189 Ill. 456; Theological Seminary v. People, 189 Ill. 439; Heffron v. Knickerbocker, 51 Ill. App. 291—are simply authority for the position that in the same case a decision of this court becomes a part of the law of the case. This is undoubtedly true, but it cannot be extended by implication to a situation like the present on the theory that a different complainant is merely asserting for parties whom he makes defendants substantially the same rights that those parties in the former case asserted against their co-defendants in this one. Even were they doing so—and it will be seen that we cannot admit that they are,—■ we should be at liberty, since the cause is a different one, to declare and enforce our own views on the questions involved. But it is undoubtedly true, on the other hand, that it is of importance that when it can reasonably be avoided the opinions of this court in different cases should not be inconsistent with each other nor with those of our colleagues in the Branch Appellate Court of this District. In the present case, as we have said, there is no necessity of reviewing the conclusions reached in the decision of Davis v. Abstract Construction Company, supra, and for the purposes of this adjudication we shall assume them to be settled—it being understood that this in no way will prevent us hereafter, if the decision of another case requires it, from examining for ourselves the questions determined by the Branch Appellate Court in the Davis case. It is necessary for our discussion in the outset to state definitely what we understand the case of Davis v. Abstract Construction Company to have decided. It is only this: First, that a person or corporation has no legal and enforeible right, either by virtue of the common law or of the statutes of this state, to compel the recorder of Cook county to permit such person or corporation to make copies verbatim or substantially of entire books in the recorder’s possession and control; and second, that such a person or corporation has no right to compel the recorder even to expose to the examination of such person or corporation, because he or it is desirous of taking memoranda and abstracts thereof, books which the recorder may have in his possession showing judicial proceedings or tax sales affecting real estate. The first conclusion is based upon prior decisions in this state declaring that the common law gave to the public no general right of access to the books held by, or instruments filed with, the recorder (Scribner v. Chase, 27 Ill. App. 36) and upon the opinion of the court that the words “memoranda and abstracts” in section 21 of the “Act to revise the law in relation to Recorders, as amended May 31, 1887,” do not mean substantial copies of the entire books, but something less. “It is a general rule in the construction of statutes,” says the court, “that they are not to be construed as changing the common law further than by their terras they expressly declare.” Therefore the court held that the common law rule affecting the right of control of the recorder over his books was not so far abrogated by the statute as to any of them as to justify the interference of a court to compel him to allow entire copies of them to be made. There is certainly nothing in this, as seems to be claimed by appellant, which implies that the interference of a court can be properly asked to prevent the recorder, if he be so inclined, from allowing such copies to be made. On the contrary, Mechem on Public Offices, sec. 739, quoted by the Branch Appellate Court, expressly speaks of the question at common law being whether the recorder will be compelled to allow the access and use claimed. Mr. Justice McAllister in Scribner v. Chase, 27 Ill. App. 36, in declaring his view of the common law, says that it does not deny to the recorder “power, control and discretion” as to the use of the books, and Bean v. People, 7 Colorado, 200, which he cites as supporting his decision, expressly declares the law to be that there was at common law no rule to prevent the public officer from aiding abstracters of title, nor any because of which the court should compel him to do so against his will. The second conclusion is based upon the view that while the common law was changed to some extent by section 21 as to books of the recorder described in sections 12 and 19 of the act in relation to recorders, it was not changed as to any other books, either by ■ said section 21, or by the proviso in the first section of the Act of June 16, 1887, authorizing recorders to keep judgment dockets and tax sale books and go into the business of making abstracts. This view in tum-is based on the opinion of the court that section 21 was enacted before the Act of June 16, 1887, and could not refer to the books for the first time in the later act authorized to be kept, and that the proviso in the said subsequent act was, in effect, but a re-enactment of the said section 21. It is said that the judgment dockets and tax sale books are not within the purview of the proviso, which forbids the recorder from preventing the public “from examining and taking memoranda from all records and instruments filed for record, indexes and other books in his official custody,” because these “new books” are not within the recorder’s “official custody” as a public officer, but in his custody “in his private capacity as a competitor with private persons in the business of abstract making for compensation.” In this conclusion again there is certainly nothing asserting the complainant’s view in this case, that the information in the books alluded to, or the matter of the compilations into which that information is thrown, is the property of the county, which a taxpayer has the right to prevent, by legal proceedings, the recorder from allowing to be given away. We are of the opinion that the discretion of the recorder was the very thing which the Branch Appellate Court meant by its opinion should be protected. This bill attacks the right of the recorder to exercise it, and is brought, as it declares, to terminate the wrongs which are intended to be committed by the recorder in exercising it. But although, the case of Davis v. Abstract Construction Company furnishes no basis for the vital contentions of the complainant in this bill, we must examine those contentions independently to see whether they are based on sound legal positions. Disregarding the proposition then, that this cause is controlled by the decision in the Davis case, we find that the claim set up in the complainant’s amended bill reduces itself to this: First, not only is the recorder not obliged to allow the defendant Abstract Companies to make the copies and compilations from his books which the bill alleges they have made and are making, but he is obliged by the law to.prevent their making them: (a) because such, making amounts to and is an actual unlawful taking of the property of the county, for which it has paid out of money raised by taxation; and (b) because it is an unlawful use of the property of the county to enable the said defendants to go into competition with the recorder in a business for which the tax payers have furnished the means. ■ Second, since the recorder has not in the past enforced, and is not in the present enforcing, the law and doing his duty in preventing the making of these copies and compilations, any taxpayer can, by bill, compel him to do so, and can, moreover, recover for the county the property which has been eloigned by compelling restitution to the recorder of the copies and compilations made. We do not agree with these contentions. We are so clearly of the opinion that the second proposition is incorrect and that a taxpayer has no standing to file a bill to enforce the law and to drive the recorder to the proper discharge of his duties, and that the courts cannot undertake, in cases like this, by chancery decrees to govern the administration of public officers and offices, that it is perhaps superfluous for us to advert to what we deem fallacies in the precedent proposition, which lays down the duty of the recorder in this regard. We will do so, however, briefly. In the first place, the information which is taken away from the recorder’s books either by copying them in full or copying them in part, can in no sense be denominated property. It is indexed, re-arranged or compiled information from public documents. Even if the recorder may, if he choose, from motives of policy or in furtherance of the public good, keep that information in that form to himself, or even if it be his duty to do so, it by no means follows that a person who has obtained it heretofore, or may through the dereliction of the recorder obtain it hereafter in increased measure, has unlawfully taken any property of the county. The hooks and their contents are the real property of the county. They are left intact so far as the bill shows. Especially does this seem clear when the admissions of the bill are noted, that the information obtained from these compiled books, which it is said should not be allowed to be copied, is. all at hand in documents which are confessedly open to all the public, but that to gather it from them would require the expenditure of more time, labor and money. The proposition that this copying- is a conversion of actual property of the county cannot be maintained. One might as well say that a person copying from some published book in a library, which he had no legal right to enter, and taking his notes away, had converted the property of the library. Nor can we even assume that the recorder is doing wrong and violating his duty in allowing the use of these lists and compiled books, if he does so allow it, by competitors in business. The authorities from which we have quoted—Scribner v. Chase and Bean v. The People—declare it to be in the discretion of the recorder whether or not he will allow rival abstracters to obtain the information they desire in the way they desire it. Why should it not be so here? It is beside the question to appeal to what complainant seems to think the evident intent of the legislature to give the recorder a virtual monopoly of abstract making to the pecuniary advantage of the county and its taxpayers. The legislature may, in the acts which are referred to in this bill, have had such an intention, and it-may not. Its purpose may have been to enable landowners, a class frequently favored by legislation, to procure abstracts of title cheaper by setting up the recorder as one competitor to abstracters already in business, who could not 'consolidate or pool with them. It may have also been in its mind that such statutes as it passed would be likely to raise up, by providing a set of abstract books accessible to all, still other competing abstracters and still further reducing prices. It is no violent presumption that the advantage of a class rather than the pecuniary profit of the entire mass of taxpayers, may have been the object of the legislature’s solicitude. Nor is it inconceivable, even if improbable, that the multiplication of abstracters under certain conditions might make the recorder’s business as an abstracter better rather than worse. Conditions may be imagined where such a very partial monopoly as the recorder could have, would not be; so advantageous for his business as a practically unlimited competition in which his advantages as an abstracter would be more discussed and recognized. Of this he, in his quasi-private capacity as an abstracter (which the bill insists on), should be the judge. Nor is it even certain that his business as an abstracter would be more lucrative, the larger it was, or that the taxpaying community therefore would be losers by its decrease. After all, abstract making is a business like every other, and all business is attended with risk. But be all this as it may, whether, as we think is the case, it is, on the assumption that the doctrine of Davis v. Abstract Company is correct, properly and legally within the recorder’s discretion and control, whether or not he will allow the defendant companies to do the acts complainant considers grievances, or, as complainant urges, it is illegal and unlawful for the recorder to allow or the defendant companies to do them, we are entirely clear that the complainant has no standing and a court of chancery no power in this case to interfere. There may be remedies other than a change in the officer for the unlawful action of the recorder if he be acting' unlawfully in this regard, but this proceeding in chancery is not one of them. It is an attempt to control the management of a public administrative office by requiring the interference of the courts in the detail and routine of its duties. A simple illustration will clearly show this. It must be admitted that the common law, in conjunction with the statutes of Illinois, makes it the right of the owner of a given parcel of land to consult and to copy entire, if he wishes to do so, the memoranda concerning that parcel of land in certain books of the recorder. The ownership of the land would give him the “special personal interest” which would render his right indisputable. On the other hand, it is the theory of the complainant, and asserted to be the doctrine of Davis v. The Abstract Construction Company, supra, that the owner of that one piece of property has no legal right to make substantial copies from those same books of lists and memoranda affecting all other lands in the county, for the purpose of fitting himself to do business as an abstracter. But between these two supposed claims are many possible intermediate ones. This lot owner might claim the right to obtain for his neighbor owning an adjoining lot equally full information concerning that lot from the same sources. He might claim this right alleging that he was furnishing the information out of generosity and neighborliness, or admitting that he was retained by that neighbor for the purpose and receiving compensation. The same situation might be presented as to a block, a subdivision or a quarter section. Is it the recorder who in such case has to determine and rule on what his duty requires him to allow, and what to prohibit, and when the line is passed which shows that the copier or compiler ceases to have a “special personal interest” and is engaged in an unlawful abstraction of information to use in a competitive business; or is it the duty of a court of chancery as each claim is made, if a taxpayer calls on it for the decision, to regulate the matter by allowing or refusing an injunction? The question would seem to answer itself. The theory on which that part of the relief prayed in the bill, which does not thus consist of controlling the discretion of the recorder, is based, is that there has been a wrongful conversion of some of the county’s property, which is now in the hands of the defendant companies, and which should be returned with an accounting for the profits of using if We have already indicated that we could not consider the information, the lists, or copies, or compilations in the hands of the company the property of the county, however wrongful or unauthorized their taking may have been. With the fall of the doctrine which holds them such property, the theory of relief alluded to must also fall. But even if we should grant to the uttermost the premises of the complainant in this regard, and assume the information to be the property of the county, improperly converted, we should fail to see that a taxpayer simply as such had any standing to maintain a bill like the present one. Many cases have been cited by complainant as establishing this standing. It would be undesirable for us to attempt to analyze and distinguish them separately. Examination and consideration of them all has failed to convince us that the Supreme Court of this State has ever gone so far as to attribute to a single taxpayer, bringing a bill in his own right, a standing thus to protect himself as one of the public against such an indefinite, indistinct, unseverable, incomputable damage as this assumed diversion and misuse of public property of this particular kind would work to him. The cases which hold that an illegal tax may be restrained, or the illegal contracting of a debt to be thereafter paid by taxation prevented at the prayer of a taxpayer in chancery, and even those cases which imply that injury to a taxpayer, is conclusively presumed by the unlawful expenditure of public money, or the unlawful incurring of obligations, do not reach the point here involved, as it seems to us. It is more akin to the question (decided against the right to sustain the bill on that ground) raised in Lindblad v. Board of Education, 221 Ill. 261, namely, whether a taxpayer could restrain the Board of Education of the town of Normal from violating a right the complainant had that the public schools should be used simply for public school purposes, and not for those of the University of Illinois. The reasoning of trie court in such cases as Robey v. City of Chicago, 215 Ill. 604, in Springer v. Walters, 139 Ill. 419, and in Seager v. Kankakee County, 102 Ill. 669, seems to us more applicable to this case in its general aspect than that in the cases which the complainant has cited to sustain its right to bring this bill and secure the relief prayed therein. Especially does the supposed right of the complainant as a taxpayer to interfere seem dimmed when it is noted that the very basis of its bill is that the business of the recorder as an abstracter, and the possession of the compilations copied are of a quasi-private character, and not of a fully public one. We think the Circuit Court was right in sustaining the demurrer and dismissing the bill, and we affirm its decree. yLffirmed.